Filed 12/22/20                                          Case 20-10691                                               Doc 64
     FEAR WADDELL, P.C.
     Peter L. Fear, No. 207238
     pfear@fearlaw.com
     Gabriel J. Waddell, No. 256289
     gwaddell@fearlaw.com
     7650 North Palm Avenue, Suite 101
     Fresno, California 93711
     (559) 436-6575
     (559) 436-6580 (fax)




                             UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF CALIFORNIA FRESNO


     In re:                                                        Case No.: 20-10691-A-13

     JENNIFER ELLEN SCHULTZ,                                       DCN: FW-2

                                                                   Chapter 13

                                                                   INTERIM APPLICATION FOR PAYMENT
                                   Debtor(s).                      OF FEES AND EXPENSES PURSUANT
                                                                   TO 11 U.S.C. §331

                                                                   DATE: January 28, 2021
                                                                   TIME: 9:30 a.m.
                                                                   PLACE: U.S. Courthouse, 5th Floor
                                                                          2500 Tulare Street
                                                                          Fresno, California 93721
                                                                   JUDGE: Honorable Jennifer E. Niemann



                                                     1. SUMMARY TABLE
     In the fields below, indicate the total compensation and or expenses requested in this application. Do not
     include amounts of compensation or expenses previously approved by the court. Prior approvals, including
     amounts, are set forth below in section 4.
     a. Name of Applicant                                                       Fear Waddell, P.C.

     b. Amount of Compensation Requested                                        $3,496.00

     c. Amount of Expenses Requested                                            $646.25

     d. Total Compensation and Expenses Requested this Application              $4,142.25

     e. Time Period of Current Application                                      February 2, 2020 to December 14, 2020
     f. Fees and Expenses to be paid by Trustee or Debtor Direct
                                                                                Trustee
     (Fee paid part by trustee and debtor explain in paragraph. 9 (3).)
     g. Number of Prior Fee Applications Approved                               No Prior Fee Applications

                                                              1
Filed 12/22/20                                        Case 20-10691                                                Doc 64



                               2. ATTORNEY OPTION REGARDING COMPENSATION
      Pursuant to LBR 2016-1, counsel for debtor previously opted to be paid in this Chapter 13 case as follows:

     a. Elected to be paid in accordance with LBR 2016-1(c).                No

             1. Business Case

             2. Fees Charged

             3. Rights and Responsibilities Executed and Filed.

             4. Pre-filing Attorney Fees Received

             5. Fees in Plan

             6. Fees Paid to Date by Trustee

             7. Monthly Chapter 13 Administrative Payment
     b. Elected to have compensation determined in accordance with 11
                                                                            Yes
     U.S.C. §§329 and 330, Fed, R, Bankr. P. 2002, 2006, and 2017.
             1. Pre-filing attorney fees paid (see Sec. 8(6) below)         $3,690.00 (plus filing fee $310.00)

             2. Amount of Retainer Held in Trust                            $0.00
             3. Total Amount Reserved for Atty. Fees in Plan
                                                                            $12,000.00
                 (See Plan Para. 2.06 or 5.01)
             4. Monthly amount provided in plan for administrative fees     $159.88


                                                   3. CASE INFORMATION
        a. Chapter 13 Plan Confirmed                            Yes         Date Confirmed: September 1, 2020

        b. Motion to Dismiss Pending                            Notice of Default issued November 5, 2020.

        c. All Motions to Value Collateral/Avoid Liens Filed and Heard      Yes

        d. Motion to Modify Pending                                         Yes

        e. Notice of Filed Claims Filed                                     Yes

        f.   All Objections to Claims Filed and Heard                       Yes


                                     4. SUMMARY OF PREVIOUS FEES ALLOWED
        Date of Hearing                          Fees Allowed                         Costs Allowed
              N/A                                    N/A                                   N/A

              Total                                  N/A                                    N/A


                                                           2
Filed 12/22/20                                           Case 20-10691                                                      Doc 64



                                                 5. CATEGORY FEE SUMMARY
                  (Only shows hours in category for current fee application not prior time spent in categories)

                                  Project                                              Hours          Total Fees Charged
     B501-Pre-petition Consultation and Fact Gathering                                  1.40                  $448.00
     B502-Preparation of Voluntary Petition, Schedules and Form 22C                        7.20              $1,138.00
     B503-Independent Verification of Information                                          4.60                   $614.00
     B505-Amendments to Petitions and/or Schedules
     B510-341 Preparation and Attendance                                                   2.10                   $672.00
     B520-Claim Administration and Claim Objections                                        1.80                   $496.00
     B530-Original Plan, Hearings, Objections                                              1.10                   $330.00
     B531-1st Amended or Modified Plan, Motions, Objections                                3.70              $1,118.00
     B532-2nd Amended or Modified Plan, Motions, Objections                                1.90                   $608.00
     B533-3rd Amended or Modified Plan, Motions, Objections
     B540-Motions to Dismiss                                                               2.50                   $800.00
     B550-Relief From Stay Proceedings
     B560-Motions: Example, Motions to Value Property, Motion to Avoid
     Liens, Motion to Incur Debt, Motion to Sell Property, other Motions.
     B570-Fee Applications                                                                 3.50                   $636.00
     B580-Discharge and Case Closing
     B590-Case Administration                                                              3.50                   $636.00
     Other
         Total Fees Charged                                                               33.30              $7,496.00



                                               6. SUMMARY BY PROFESSIONAL
              Professional                    Hourly Rate                   Total Hours            Total Fees This Person
      a. Gabriel J. Waddell (2020)              $320.00                       18.50                        $5,920.00
      b. Katie Waddell (2020)                   $220.00                        0.80                         $176.00
      c. Kayla Schlaak (2020)                   $100.00                       14.00                        $1,400.00


                                                      7. EXPENSE SUMMARY
                                Type Of Expense                                                     Amount
       a. Photocopying                                                                                    $215.40
       b. Postage                                                                                          $93.35
       c. Online Legal Research                                                                              $5.00
       d. Court Fees                                                                                      $332.50
       e. Other
                                  Total Expenses                                                          $646.25
                                                              3
Filed 12/22/20                                        Case 20-10691                                                    Doc 64


                                                      8. DECLARATIONS

      (1) Penalty of Perjury:
          Applicant declares under penalty of perjury under the laws of the United States of America that the
          foregoing Application and all attached supporting documentation are true and correct and accurately
          reflect the services rendered and expenses incurred.


      (2) Attorney Option:
          Applicant originally opted to receive fees pursuant to Local Bankruptcy Rule 2016-1 (c). (See 2. Above)

          No; no explanation is required.



         a. Facts:



      (3) Chapter 13 Plan Feasibility:
          I have reviewed the Chapter 13 Trustees data and the Chapter 13 Plan. If the fees and expenses
          sought to be approved are to be paid through the Chapter 13 Plan, the plan is feasible and will
          complete timely. If the fees and expenses are to be paid by the debtor(s) directly the following explains
          the source of the funds.


         a. Facts:

         Debtor’s plan provides for $12,000.00 be set aside for attorney fees. This application is within that
         amount, making the plan feasible and able to complete timely.


      (4) Unauthorized Payments:
          After the filing of this bankruptcy, I have not accepted or demanded from the debtor or any other person
          any payment for services or costs reimbursement without first obtaining a court order authorizing the
          fees and/or costs and specifically permitting direct payment of those fees and/or costs by the debtor.


      (5) Sharing of Compensation:

         I have not agreed to share the above disclosed compensation with another person unless they are
         members and associates of my law firm.


      (6) Explanation Regarding Pre-Petition and Post-Petition Fees:
          If this is the first fee application filed by Applicant in this case, the documentation included with this fee
          application shows time spent both prior to and after the filing of the petition. Pre-petition time spent is
          included to show all work done in the case and how the total amount is calculated. Debtor paid for
          some or all of the pre-petition time spent before the bankruptcy case was filed (See Section 2(1)).The
          amount of fees and expenses for which Applicant is seeking approval (the amount stated in Section 1)
          is the total amount of billable time and expenses incurred both pre- and post-petition (as disclosed in
          Sections 5 and 6) less the amount Debtor paid to the firm pre-petition (as disclosed in Section 2(1)). If
          this is a subsequent fee application, the total amount of fees and expenses for which approval is sought
                                                           4
Filed 12/22/20                                    Case 20-10691                   Doc 64
         (Section 1) is the sum of amounts disclosed in Sections 5 and 6.



    WHEREFORE, the Applicant requests:

    That the Application for Fees and Costs be approved.

    Such other and further relief as the Court deems proper.


                                                        Respectfully Submitted,
     Date: December 15, 2020                            /s/ Gabriel J. Waddell
                                                        Attorney for Debtor(s)




                                                       5
